Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This communication action is responsive to amendment filed on October 26, 2021, where Applicant amended the claims. Claims 1-20 remain pending.

Response to Arguments
Applicant’s arguments, filed 10/26/21, and in view of he amendments, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made based on Brandwine in view of Hiebert in further view of Roth.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brandwine et al (US Patent 9614737) in view of Hiebert et al (US Publication 20150355925) in further view of Roth et al (US Patent 9418213).
In reference to claim 1, Brandwine teaches a method implemented by a cloud services platform, comprising:
receiving a template associated with an appliance that has been published to an online marketplace by a vendor and that has been selected therefrom by a customer, the template specifying resources to be allocated to deploy the appliance (see at least column 1 lines 24-28, column 2 lines 24-29,47,48,54-56, and column 15 lines 60, providing appliances and types of resources for selection by customers);
deploying the appliance to a customer account associated with the customer within the cloud services platform in accordance with the template, the deploying including allocating the resources specified by the template as part of an appliance resource group within the customer account, the specified resources including an appliance management resource comprising an application programming interface (API) that is configured to expose control features of the appliance to the customer (see at least column 3 line 49 – column 4 line 2, and column 7 lines 7-15, resource deployment according to the template and utilizing API to perform certain functions);
providing access to at least one of the allocated resources in the appliance resource group to the vendor via a vendor account associated with the vendor within the cloud services platform (see at least column 3 lines 1-30, providing access to the allocated resources);
rendering the at least one of the allocated resource in the appliance resource group read-only to the customer (see at least column 2 lines 10-18, and column 13 lines 33-40, the vendor 
Brandwine fails to explicitly teach the template in a marketplace. However, Hiebert discloses cloud based services where a customer selects a template with resource specifications from  an image catalog (see Hiebert, at least paragraphs 64,68). It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Brandwine based on the teachings of Hiebert for the purpose of enabling customers to access a self-service web-portal in order to browse through a list of appliances that they can select for deployment.
Brandwine fails to explicitly teach the at least one of the allocated resources being designated as read-only to the customer by the vendor account. However, Roth teaches an application and service environment, and teaches ensuring that a providers resource infrastructure is secure and protected (see Roth, at least column 1 lines 10-15 & 22-25). Roth discloses a provider determining an amount of access to resources that will be given to end user/customers (see Roth, at least column 8 lines 1-11), and further discloses granting read-only access (see Roth, at least column 8 lines 13-16). It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Brandwine based on the teachings of Roth for the purpose of ensuring that a providers resource infrastructure is secure and protected so that end user/customers do not cause any undesirable errors or conditions.
In reference to claim 2, Hiebert teaches PaaS and SaaS, see at least paragraphs 24,25.
In reference to claim 3, Brandwine teaches rendering back-side appliance inaccessible to the user, see at least column 12 line 61 – column 13 line 40.
In reference to claim 4, Brandwine teaches a backnet where all resources of the backplane are inaccessible to the user, see at least column 3 lines 1-30.
In reference to claim 5, Brandwine teaches providing API for user access to the cloud resources, see at least column 6 lines 21-31 and column 13 lines 41-65.
In reference to claim 6, Brandwine teaches API access to the control plane, see at least column 10 line 60 – column 11 line 24.
In reference to claim 7, Brandwine teaches billing features within the customer cloud, see at least column 11 line 64 – column 12 line 5.
Claims 8-20 correspond to claims 1-7 and are slight variations thereof. Therefore claims 8-20 are rejected based upon the same rationale as given for claims 1-7.

Conclusion
For any subsequent response that contains new/amended claims, Applicant is required to cite its corresponding support in the specification.  (See MPEP chapter 2163.03 section (I.) and chapter 2163.04 section (I.) and chapter 2163.06) Applicant may not introduce any new matter to the claims or to the specification.
In formulating a response/amendment, Applicant is encouraged to take into consideration the prior art made of record but not relied upon, as it is considered pertinent to applicant's disclosure. See attached Form 892.

Contact & Status
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMY M OSMAN whose telephone number is (571)272-4008.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMY M OSMAN/Primary Examiner, Art Unit 2457    
November 17, 2021